DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cheong et al. (U.S. Patent Application Publication 2013/0169295).
Regarding claims 1, 2, 12, Cheong et al. disclose (Fig. 2) a method and a sensor arrangement, comprising: an integrator (120) with an integrator input (-); a sensor (110) coupled to the integrator input; a balancing current generator (130) coupled to the integrator input and a compensation current generator (140) coupled to the integrator input.
Claim(s) 1, 2, 6, 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McDavid et al. (U.S. Patent Application Publication 2016/0209243).
Regarding claims 1, 2, 6, 10-12, McDavid et al. disclose (Fig. 2) a method and a sensor arrangement, comprising: an integrator (132) with an integrator input (-); a sensor (110) coupled to the integrator input; a balancing current generator (140) coupled to the integrator input and a compensation current generator (150) coupled to the integrator input.  McDavid et al. further disclose (Fig. 2) a balancing capacitor (145); first switch (147); a second switch (144); a third .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Cheong et al. or McDavid et al.
Regarding claim 14, Cheong et al. and McDavid et al. disclose the claimed invention as set forth above.  Cheong et al. and McDavid et al. do not disclose a photodiode sensor.  However, it is well known that capacitor sensors and photodiode sensors operate similarly and can be interchanged.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide a photodiode sensor in the apparatus of Cheong et al. or McDavid et al. to implement optical sensing as known and predictable.
Allowable Subject Matter
Claims 3-5, 7-9, 13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878